t c memo united_states tax_court perry b and gladys m westcott petitioners v commissioner of internal revenue respondent docket no 22690-07l filed date perry b westcott and gladys m westcott pro_se marty j dama for respondent memorandum opinion morrison judge this case arises from a petition filed by perry and gladys westcott in response to the irs’s notice_of_determination concerning collection actions s under sec_6320 and or sec_6330 we decide that the irs did not abuse its discretion in making the determinations reflected in the notice background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated in this opinion by this reference at the time they filed the petition the westcotts resided in texas i levy proceeding the westcotts jointly filed their income_tax return on date the return had a blank for the westcotts to fill in their tax_liability and a blank for the amounts they had already paid towards that liability but the record does not reveal how the westcotts reported these amounts on their return on the return the westcotts reported that they owed dollar_figure ie dollar_figure was their tax_liability minus the amounts they had already paid the westcotts did not pay the dollar_figure owed they used the money with which they could have paid the amount owed to buy a business on date the irs assessed the tax_liability shown on the return assessed some penalties the nature of which was not disclosed by the record and assessed underpayment interest 1unless otherwise indicated all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure on date the irs sent the westcotts a final notice_of_intent_to_levy and a notice of your right to a hearing on date mr westcott alone filed form request for a collection_due_process_hearing in which he claimed that taxes owed from are offset by losses in cannot find anyone including irs to complete tax_return we cannot do it ourselves cannot afford cpa the westcotts subsequently filed their return the exact date that the return was filed is not revealed by the record-- except that the date was before date the return showed a business loss of dollar_figure reported on schedule c profit or loss from business gross_income of negative dollar_figure and adjusted_gross_income of negative dollar_figure by letter dated date the appeals officer notified mr westcott that the irs had accepted the return and that he had accordingly reduced the westcotts’ unpaid tax_liability to approximately dollar_figure by carrying back the business loss as a net_operating_loss he warned mr westcott that he could not entertain any collection alternatives ie alternatives to levying because the westcotts had not filed their and 2the code generally permits a net_operating_loss to be carried back to each of the years preceding the year of the loss and then carried forward to each of the years following the loss_year sec_172 and b a returns the appeals officer referred them to low-income tax preparation services in their area to assist them in preparing their unfiled returns but on date he issued a notice_of_determination to mr westcott for the taxable_year sustaining the proposed levy the notice acknowledged that only the reduced tax_liability of about dollar_figure would be subject_to levy in date more than years after the issuance of the notice_of_determination the westcotts filed an income-tax return for the tax_year they reported a business loss of dollar_figure on schedule c negative dollar_figure of total gross_income and negative dollar_figure of adjusted_gross_income sometime after date the westcotts filed income-tax returns for the tax_year sec_2001 through mr westcott alone filed a petition with the tax_court challenging the irs’s notice_of_determination regarding the levy for the tax_year the court issued a memorandum opinion on date see westcott v commissioner tcmemo_2006_245 the court held that mr westcott did not introduce any reliable evidence to substantiate the loss thus the court did not reduce his unpaid tax_liability by 3the regulations support the appeals officer’s statement the irs does not consider offers to compromise from taxpayers who have not filed required returns sec_301_6330-1 q a-d8 proced admin regs carrying back the loss to the year the court also rejected two arguments mr westcott advanced in support of his position that the court should have invalidated the notice_of_determination because the irs failed to assist him in preparing his tax_return mr westcott’s first argument was in the words of the court that sec_6404 relating to the abatement of tax implicitly required the irs to prepare or to assist him in preparing his tax_return for his taxable_year id the court responded neither sec_6404 nor any other provision in the internal_revenue_code requires the irs to prepare or to assist in the preparation of a tax_return for any taxpayer see 945_f2d_1296 5th cir we reject petitioner’s argument that the irs had a legal duty to prepare or to assist him in preparing a tax_return for his taxable_year or any other taxable_year id second mr westcott argued that the irs violated his equal protection rights by failing to assist him in preparing his form sec_6404 provides sec_6404 assessments attributable to certain mathematical errors by internal_revenue_service --in the case of an assessment of any_tax imposed by chapter attributable in whole or in part to a mathematical error described in sec_6213 if the return was prepared by an officer_or_employee of the internal_revenue_service acting in his official capacity to provide assistance to taxpayers in the preparation of income_tax returns the secretary is authorized to abate the assessment of all or any part of any interest on such deficiency for any period ending on or before the 30th day following the date of notice_and_demand by the secretary for payment of the deficiency the income_tax return for individuals and schedule c for the tax_year the court held that mr westcott did not meet his burden of establishing that the irs’s failure to assist him was premised on an impermissible basis such as race religion or a desire to prevent the exercise of his constitutional rights westcott v commissioner supra the court therefore sustained the notice_of_determination ii lien proceeding on date the irs filed a notice of tax_lien against the westcotts in the amount of dollar_figure for their unpaid tax_liability on date ths irs mailed to the westcotts a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date the irs timely received form request for a collection_due_process_hearing from both mr and mrs westcott the appeals officer held a hearing with mr westcott on date at the hearing mr westcott requested an abatement of tax and penalties for the tax_year because the irs would not help him prepare the couple’s tax returns for the taxable years through 5it is unclear from the record how much of the dollar_figure outstanding is attributable to tax due on the return the failure-to-pay penalty indicated in the record and or underpayment interest it is also unclear from the record why the amount in the notice of tax_lien is less than the approximately dollar_figure the appeals officer determined was the westcotts’ tax_liability after carrying back their net_loss in the words of the appeals officer mr westcott felt he could never find anyone to help him file his returns and therefore should not be penalized for the length of time it took to file his returns he asserted that sec_6020 required the irs to assist him in preparing his return but he said that irs employees at a walk-in center refused to help him because they thought that his return was too complicated and beyond their level of training mr westcott did not challenge the collection method ie the filing of the notice of tax_lien he did not offer an alternative means of collection or raise a spousal defense to collection nevertheless he expressed an interest in having an opportunity to go to court to resolve his tax dispute on date the irs issued a notice_of_determination in which it sustained the filing of the tax_lien the notice stated that the westcotts had not disputed their unpaid tax_liability in the second hearing had not offered any collection alternative on their own accord and had failed to provide a financial information statement and supporting documents required for the appeals officer to consider collection alternatives mr westcott filed a one-page letter with this court on date stating his intention to appeal a ‘letter of determination’ decision of the irs he requested that appropriate forms be sent to him so that he could file a petition this court considered his one-page letter to be a petition and issued an order requiring that the westcotts file an amended petition together the westcotts timely filed an amended petition on date in which they stated title_26 sec_6020a of the tax code requires dozens of case law define may as meaning must in statutes or constitutional provisions i r s errs in refusing taxpayer one-on-one assistance in preparing tax_return since taxpayer has requested assistance and has been refused the attached determination notice does not address this issue however taxpayer appealed the determination notice solely on 6020a grounds appeals ignored taxpayer position taxpayer requests all taxes - penalties interest be abated for years thru sic the irs filed its answer to the amended petition on date in the answer the irs did not argue that the new case was barred by collateral_estoppel collateral_estoppel explained in greater detail below is a doctrine that prevents parties from relitigating an issue heard and decided by a court at a pretrial hearing in dallas on date mr westcott appeared before the court and admitted that the only argument he was asserting was that sec_6020 of the internal_revenue_code requires the irs to assist taxpayers individually in preparing their returns the pretrial hearing continued on the next day mr westcott stated 6the irs filed a motion to dismiss for lack of jurisdiction and to strike as to the taxable years and on date the court granted the motion on date because the irs had not issued notices of determination for the tax years through respondent’s position that the previous case i had in tax_court settled the issue that i’m bringing is actually incorrect the issue at that time of filing that case i had no idea that a existed i was filing on a constitutional basis because i felt it was just grossly unfair to assist one group of taxpayers and not assist others i had no empirical evidence of that other than just an instinctive sense of fairness that that doesn’t seem to be right so that’s why i brought that case it didn’t have anything to do with a at the pretrial hearing mr westcott executed a stipulation of facts and agreed to submit the case without a trial under rule mrs westcott subsequently ratified the stipulation of facts and consented to submit the case under rule on date the westcotts’ short opening brief reiterates in cryptic language the argument made more clearly at the pretrial hearing that sec_6020 requires the irs to assist them in preparing their return it states that w hen any entity promulgates a required form inherent in the promulgation process is the obligation to provide whatever assistance the user needs to complete the form it also declares that issues to be decided include whether or not rules of abatement apply or any other statute and how much tax interest and penalties would be owed if assistance had been provided when requested sic in its answering brief the irs argues that the westcotts are collaterally estopped from raising the issue that the internal_revenue_service is required to prepare their or any other income_tax return the irs asserts that the issue the westcotts raised in the lien hearing was the same issue raised in the levy hearing even though they relied on a different code section for their argument ie sec_6020 instead of d the irs also claims that sec_6330 prohibits the westcotts from challenging the merits of their tax_liability by demanding an abatement of taxes penalties and underpayment interest because they had a prior opportunity to be heard before this court in the levy proceeding the irs concludes that the appeals officer did not abuse her discretion and that the collection action was appropriate discussion before the irs can forcibly collect tax from a taxpayer it must first assess the tax if the taxpayer refuses to pay the assessment the irs can then seize the property of the taxpayer through its power of levy before the irs can levy on property it must first offer the taxpayer a sec_6330 hearing the levy enables the service to gain custody of taxpayer’s property whether in the possession of the taxpayer or third parties elliott federal tax collections liens and levies par pincite 2d ed the levy does not determine whether the government’s rights to the seized property are superior to those of other claimants the levy does however protect the government against diversion or loss while such claims are being resolved id levy is not the only means of collecting an unpaid tax the assessment by the irs automatically creates a government property interest called a lien in all property owned by the taxpayer and even in property later acquired by the taxpayer sec_6321 the tax_lien is not effective against four important classes of third parties until the irs files a notice of lien with the appropriate state_or_local_government in which the property is located sec_6323 and f the irs is required to notify the taxpayer within business days after it files a notice of lien sec_6320 and within days after the expiration of the 5-business-day period for sending the notification the taxpayer is permitted under sec_6320 to request a hearing with the irs appeals_office thus hearings concerning irs levies are provided for in sec_6330 and hearings concerning the filing of a notice of tax_lien are provided for in sec_6320 the rules that govern the scope of a lien hearing are borrowed from the statutory provisions that govern a levy hearing sec_6320 sec_6330 sets forth what issues can be raised by the taxpayer at a levy hearing and by operation of sec_6320 it also governs what issues can be raised by the taxpayer at a lien hearing sec_6330 provides sec_6320 provides that for the purposes of this section subsections c d other than paragraph b thereof e and g of sec_6330 shall apply issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may including the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability the duties of the hearing officer in a levy hearing and therefore also a lien hearing are set forth in sec_6330 that provision requires the hearing officer to make a determination and in making the determination the hearing officer must take into consideration the issues raised under sec_6330 once the hearing officer has made the determination described above the tax_court can review the determination sec_6330 where the existence or amount of the underlying tax_liability is properly at issue the court will review the determination de novo in cases involving taxpayers who do not dispute the existence or amount of their underlying tax_liability or who are not permitted to do so because they had a prior opportunity to dispute it the court will review the determination of the appeals officer for abuse_of_discretion 117_tc_183 114_tc_176 the latter inquiry hinges on whether the irs’s application of its discretion was arbitrary capricious or without sound basis in fact or law 129_tc_107 112_tc_19 as explained below the westcotts may not contest their underlying tax_liability and thus we review the determination for abuse_of_discretion we consider the only issue the westcotts raised at their lien hearing which is whether sec_6020 required the irs to prepare their income_tax returns for through and whether the irs’s failure to do so entitles the westcotts to be relieved of their tax_liability and penalties sec_6330 permits taxpayers to contest their underlying tax_liability in collection_due_process hearings only if they did not receive a notice_of_deficiency or did not otherwise have an opportunity to be heard the phrase underlying tax_liability in this context includes the liability of the westcotts for both tax and penalties 297_fedappx_827 11th cir affg a summary_judgment order and decision of this court dated date 122_tc_1 fransen v commissioner tcmemo_2007_237 mr westcott was barred from contesting the tax_liability and penalties because he had a prior opportunity to dispute them during his levy hearing an opportunity he pursued sec_6330 spain v commissioner tcmemo_2009_82 newsome v commissioner tcmemo_2007_111 see also 126_tc_356 sec_301 e q a-e7 proced admin regs in the lien hearing for the same tax_year he was therefore limited to making appropriate spousal defenses challenging the appropriateness of collection actions and proposing collection alternatives see sec_6330 mr westcott did not pursue any of these avenues and the irs properly followed all procedures therefore the irs did not abuse its discretion in sustaining the filing of the notice of tax_lien with respect to mr westcott mrs westcott was not a party to the levy hearing however her failure to participate was her choice she was listed as an addressee on the final notice_of_intent_to_levy and a notice of your right to a hearing but she did not request a hearing 9it should be noted that mr westcott was not prohibited from contesting the underlying tax_liability in his levy case even though it was self-reported and summarily assessed this court has held that sec_6330 permits petitioners to challenge the existence or amount of the tax_liability reported on their original income_tax return if they have not received a notice_of_deficiency and they have not otherwise had an opportunity to dispute the tax_liability in question 122_tc_1 either separately or jointly with her husband her failure to request a hearing in response to the notice is dispositive the regulations state that the existence or amount of the underlying liability for any_tax period specified in the cdp_notice may be challenged only if the taxpayer did not have a prior opportunity to dispute the tax_liability if the taxpayer previously received a cdp_notice under sec_6330 with respect to the same tax and tax period and did not request a cdp hearing with respect to that earlier cdp_notice the taxpayer already had an opportunity to dispute the existence or amount of the underlying tax_liability sec_301_6320-1 q a-e7 proced admin regs thus just as the receipt of a notice_of_deficiency constitutes an opportunity to dispute the underlying tax_liability see sec_6330 so does the receipt of a notice_of_intent_to_levy miller v commissioner tcmemo_2007_35 because she had an opportunity to dispute the underlying tax_liabilities in response to the levy notices and if necessary to file a petition with the tax_court to challenge an adverse administrative decision mrs westcott is precluded from contesting the underlying tax_liability in this case see bell v commissioner supra pincite- nelson v commissioner tcmemo_2009_108 tufft v commissioner tcmemo_2009_59 awlachew v commissioner tcmemo_2007_365 affd 312_fedappx_348 1st cir castleman v commissioner tcmemo_2007_143 miller v commissioner supra she did not make any appropriate spousal defenses challenge the appropriateness of collection actions or propose any collection alternatives see sec_6330 we therefore sustain the lien against mrs westcott as welldollar_figure 10the irs also argues that the doctrine_of collateral_estoppel precludes the westcotts from relitigating the issue of whether the irs has an obligation to assist them with preparation of their income_tax returns collateral_estoppel or issue preclusion forecloses relitigation of issues actually litigated and necessarily decided in a prior suit 119_tc_27 citing 439_us_322 n see also 440_us_147 o nce an issue is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation citing parklane hosiery co v shore supra pincite n 333_us_591 restatement judgment sec_2d sec_27 collateral_estoppel serves the dual purpose of protecting litigants from the burden of relitigating an identical issue and of promoting judicial economy by preventing unnecessary or redundant litigation 91_tc_273 see also 7_f3d_1210 5th cir the requirements for applying collateral_estoppel are the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation mitchell v commissioner t c __ __ slip op pincite- citing 90_tc_162 affd 904_f2d_525 9th cir affiliated foods inc v continued in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent continued commissioner 128_tc_62 citing peck v commissioner supra pincite the consequence of collateral_estoppel is that once an issue is raised and determined it is the entire issue that is precluded not just the particular arguments raised in support of it in the first case 961_f2d_245 d c cir 255_fsupp2d_624 s d tex citing yamaha corp of am v united_states supra pincite the irs asserts that for purposes of the applicability of collateral_estoppel the westcotts’ interpretation of sec_6020 is merely a new argument in support of the larger already-litigated issue of whether the irs has an obligation to prepare their income_tax returns in light of our holding under sec_6330 we need not decide whether collateral_estoppel precludes the westcotts from raising their sec_6020 argument
